Case 1:18-cv-04091-JMS-MJD Document 303 Filed 06/16/20 Page 1 of 3 PageID #: 1873




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  HABER LAND CO. LTD.,                                  )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 1:18-cv-04091-JMS-MJD
                                                        )
  AMERICAN STEEL CITY INDUSTRIAL                        )
  LEASING, INC., et al.                                 )
                                                        )
                                Defendants.             )

                 ORDER ADOPTIONG REPORT AND RECOMMENDATION


         The Magistrate Judge has submitted his Report and Recommendation Dkt. [301] regarding

  the Joint Motion for Contribution Protection filed by Plaintiff Haber Land Co. Ltd. and Defendants

  Caterpillar Global Mining LLC ("Caterpillar"), Lucas-Fermat LLC ("Lucas"), and Mosey Real

  Estate, Inc. ("MRE") Dkt. [270], and the motions to join in that motion filed by Defendant ALD

  Indiana, LLC's ("ALD"), Dkt. [275], and Defendants GE Engine Services UNC Holding I, Inc.,

  ("GE") and Mosey Manufacturing Co., Inc. ("Mosey Manufacturing") Dkt. [291]. The parties

  were afforded due opportunity pursuant to statute and the rules of this Court to file objections, but

  none were filed. The Court, having considered the Magistrate Judge's Report and

  Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation in its

  entirety and orders the following:

             1. The parties' motions seeking a contribution bar Dkt. [270], Dkt. [275], and Dkt.

                 [291] are GRANTED and the settlements between the Plaintiff and Defendants

                 Caterpillar, Lucas, MRE, ALD, GE, and Mosey Manufacturing (the "Settling

                 Defendants") are hereby approved. Pursuant to the All Writs Act, 28 U.S.C. §
Case 1:18-cv-04091-JMS-MJD Document 303 Filed 06/16/20 Page 2 of 3 PageID #: 1874




                  1651(a), upon dismissal of this case, any federal, state, or common law contribution

                  claim now or hereafter asserted against Settling Defendants relating to

                  environmental contamination at or emanating from the property located at 588

                  Round Barn Road, Richmond, Indiana and/or the property located at 4600 National

                  Road West, Richmond, Indiana, asserted by any party to this lawsuit or any person,

                  agency, or entity not currently named a party to this lawsuit shall be barred.

             2. The parties' joint motion to dismiss American Steel City Industrial Leasing, Inc.

                  and General Recovery Recycling, LLC, Dkt. [298] is GRANTED. Accordingly,

                  all claims against Defendants American Steel City Industrial Leasing, Inc. and

                  General Recovery Recycling, LLC, are DISMISSED WITHOUT PREJUDICE.

             3. The parties shall file a stipulation of dismissal that dismisses, with prejudice, the

                  remaining claims in this case within 30 days of the date of this Order. In light of

                  the parties' resolution of this matter, all pending motions not addressed in this Order

                  are denied as moot.

                  SO ORDERED.




                  Date: 6/16/2020




  Distribution:

  Service will be made electronically on all ECF-registered counsel of record via email generated
  by the Court's ECF system.

                                                    2
Case 1:18-cv-04091-JMS-MJD Document 303 Filed 06/16/20 Page 3 of 3 PageID #: 1875




 Service via U.S. Mail:

 AMERICAN STEEL INDUSTRIAL CITY
 INDUSTRIAL LEASING, INC.
 c/o Linda Marsteller
 2771 Henn Hyde Road, NE
 Warren, OH 44484



 Additional Service via U.S. Mail:

 AMERICAN STEEL INDUSTRIAL CITY
 INDUSTRIAL LEASING, INC.
 c/o Thomas Nader
 NADER AND NADER
 7011 E. Market St.
 Warren, OH 44484




                                        3
